Citation Nr: 0431054	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from July 1966 to July 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to service connection for diabetes mellitus.


FINDINGS OF FACT

1.	The medical record shows that the veteran has type 1 
diabetes, which did not manifest to a compensable degree 
until March 1970.

2.	There is no competent evidence demonstrating that diabetes 
clinically manifested during active service.

3.	There is no competent evidence demonstrating that diabetes 
clinically manifested to a compensable degree during the one 
year period after service.


CONCLUSION OF LAW

Diabetes mellitus was not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004).  In his claim (VA Form 21-526), 
received in May 2001, the veteran was asked to list the 
following: (1) All disabilities he believed were related to 
his military service, and (2) All treatment received for his 
disabilities, including those received in a military facility 
before and after his discharge, and those received from 
civilian and VA sources before, during, and after service. In 
a January 2003 letter, the RO informed the veteran of the 
requirements necessary to prove his claim for service 
connection. Specifically, the RO informed the veteran that to 
establish entitlement for service connection, he will need to 
obtain evidence to show that he was diagnosed with diabetes 
or was treated for diabetes while in service, or that he was 
diagnosed or treated for the condition within the presumptive 
one year period after service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In its January 2003 
letter, the RO informed the veteran that the RO would 
continue to obtain evidence kept by employment agencies, 
private physicians, VA, and any other federal government 
agency. Letters sent by the veteran to the RO, such as the 
one in October 2002, indicate his general understanding that 
the RO would obtain evidence and records it receives notice 
of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 claim, the veteran was instructed to provide information 
regarding all diagnoses and treatments received for any 
disability related to service.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004).  Throughout the adjudication 
process and in the January 2003 letter, the veteran has been 
asked to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. In his May 2003 statement, 
the veteran indicates he does not have any more evidence to 
submit, and in his August 2003 statement, he indicates that 
he has nothing more to add and requests immediate appellate 
review by the Board.

When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records. The veteran indicates in his Notice of Disagreement 
that while he was home on leave from Vietnam in December 
1967, he became very ill, and was taken to Selfridge Air 
Force Base where he was allegedly treated for diabetes. The 
veteran also indicates he received post-service treatment for 
diabetes during approximately 1969 and 1970. He claims Blue 
Cross and Blue Shield provided health care coverage for his 
medical bills during this time. 

The RO submitted requests to these locations seeking medical 
evidence to support the veteran's claim. However, both 
Selfridge Air Force Base and Blue Cross Blue Shield replied 
that they had no available records to submit.

The veteran originally indicated on his claim (VA Form 21-
526), received in May 2001, that from 1969 to the present, 
Dr. D.J. treated him for type 2, adult onset diabetes. 
However, the objective record reflects a unanimous and 
consistent history of type 1 diabetes diagnoses, and the 
veteran has not otherwise objected or introduced contrary 
competent evidence of a type 2 diagnosis. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. Bernard v. Brown, 4 Vet.App. 384 (1993). He 
has not identified any additional, relevant evidence that has 
not been requested or obtained. For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim. In 
short, the requirements under the VCAA have been met. 
Accordingly, there is no potential prejudice to the veteran 
for failure to develop the claim. Therefore, the Board will 
proceed to consider the merits of the appeal.


Background

The veteran contends that his diabetes mellitus began while 
on active duty in Vietnam and that he was diagnosed shortly 
after his discharge. In his Form 9 Appeal to the Board, he 
indicates that during his tour of duty in Vietnam, he would 
often get cuts from the tall grass that would not readily 
heal. 

The veteran's family members and friends submitted statements 
in October 2002 that stated generally that shortly after his 
return from service, he became sick and required 
hospitalization, at which time he was diagnosed with 
diabetes. Ms. G.A. (mother) stated a hospitalization date of 
June 1969. Mr. and Mrs. H. (friends) gave no date but stated 
after discharge he was hospitalized. Mr. G.A., Mr. D.A. 
(brothers), and Ms. D.R. (sister), stated that in late 1968 
or early 1969 he was hospitalized and diagnosed with 
diabetes. Mr. G.L. (friend) could not remember an exact date, 
but remembered visiting him at the hospital.

Additional statements from the same family members and 
friends were submitted again in March 2003. These statements 
now unanimously and uniformly indicated that they believed 
the initial diagnosis for diabetes was made prior to the 
veteran's marriage in May 1969.

In a statement in support of his claim in August 2003, the 
veteran reiterates his recollection that he was diagnosed and 
treated for diabetes before his first marriage in May 1969. 
He indicates that he remembers this because it came up in a 
conversation prior to the marriage.

The veteran's service medical records indicate that he had no 
past history of treatment or diagnosis for diabetes mellitus 
during service. He was treated for malaria in January 1968. 
Otherwise, his discharge exam found no disabilities, and he 
was qualified for separation.

Post-service medical treatment records from Crittendon 
Hospital show hospitalization for diabetes mellitus in March 
1970 and again in August 1970. The veteran was treated and 
stabilized with supplemental insulin. The records state that 
at his initial hospitalization and diagnosis for diabetes in 
March 1970, he denied any other serious illness or surgery in 
his past, and indicated that he only became aware of his 
diabetes "last Monday after being examined by his doctor." 

Treatment reports by Dr. C., Dr. M., and Dr. J. from 
approximately 1991 through 2001 revealed the veteran was 
diagnosed and treated for a history of brittle diabetes. In 
his claim the veteran reports treatment for type 2 diabetes 
by Dr. J. since 1969, however these private treatment reports 
only go back to 1991.

In January 2002, a VA examination revealed the veteran has 
type 1 diabetes mellitus, among other conditions, and is 
presently insulin dependent.


Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

For certain disabilities, such as diabetes mellitus, service 
connection may be presumed when such disability is shown to 
have manifested to a degree of 10 percent or more within one 
year of the veteran's discharge from service. 
38 U.S.C.A. § 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2004). Such a presumption is rebuttable by 
affirmative evidence to the contrary. 
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2004).

The service medical records do not show any diagnoses of or 
treatment for diabetes. The veteran was not diagnosed with 
diabetes mellitus until May 1970, more than a year and half 
after service. 

The veteran indicates he was treated at Selfridge Air force 
Base after falling ill while on leave from service in 
December 1967. However, despite a request by the RO, no 
records were on file. There is also discrepancy that the 
veteran was possibly taken to Selfridge and treated for 
malaria on that particular date. A lay statement submitted by 
Ms. G.A., the veteran's mother in May 2003 indicates that he 
was diagnosed and treated at Selfridge Air force Base for 
malaria around Christmas time in 1967.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). 

To receive service connection for diabetes, the veteran must 
demonstrate that the disease manifested during service or 
that it manifested to a compensable degree within the one 
year of the veteran's discharge from service. 38 U.S.C.A. § 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 
Although the veteran claims that his diabetes mellitus 
initially incurred in service or during the presumptive one 
year period after service, he is not a medical professional 
who can make such a determination. Neither are the lay 
witnesses who have submitted statements in support of the 
veteran. The veteran and his witnesses are competent to 
describe symptoms he had during service, but as laypersons, 
they are not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause. 38 C.F.R. 
§ 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Notwithstanding the veteran's contention of when he incurred 
diabetes mellitus, the lack of competent medical records 
showing a diagnosis of diabetes during service or within the 
one year period after service outweigh the veteran's 
contentions.  For that reason, the veteran's claim must be 
denied.  

It should be noted that the veteran is clearly not entitled 
to presumptive service connection for type 2 diabetes due to 
exposure to herbicides such as Agent Orange, during service 
in the Republic of Vietnam. 38 U.S.C. § 1116(f) (West 2002); 
38 C.F.R. § 3.309(e) (2004). The veteran has unanimously and 
consistently been diagnosed with type 1 diabetes and there is 
no indication that he has type 2. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for diabetes mellitus 
must be denied. 38 U.S.C.A § 5107 (West 2002).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



